Citation Nr: 0832232	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for a low back disability, to include residuals 
of a lumbar laminectomy and fusion.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent prior to January 14, 2004, and 40 percent from 
January 14, 2004, for residuals of a right hipbone graft with 
degenerative joint disease.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right sciatica.

4.  Entitlement to an initial compensable disability 
evaluation for upper respiratory disease, variously diagnosed 
as rhinitis and sinusitis.

5.  Entitlement to an initial compensable disability 
evaluation for a lumbar scar during the period prior to 
January 13, 2004.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to October 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

When the case was most recently before the Board in September 
2006, it was remanded for further development.  The case has 
again been returned to the Board for further appellate 
action.

The veteran was scheduled for a hearing before the Board in 
Washington, D.C., in September 2003, but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Accordingly, his request for a Board hearing 
is considered withdrawn.

The Board also notes that in an October 2005 rating decision, 
the originating agency purported to grant service connection 
with a 10 percent rating for a scar from a lumbar 
laminectomy, effective January 14, 2004.  The record reflects 
that service connection for this scar was granted in the 
December 2002 rating decision on appeal.  During the period 
prior to January 14, 2004, the scar was rated with the 
veteran's low back disability.  In the Board's opinion, the 
issue of entitlement to a separate compensable rating for the 
surgical scar during the period prior to January 14, 2004, is 
properly before the Board.  The Board notes that 10 percent 
is the maximum rating authorized for a painful scar under 
Diagnostic Code 7804 and any functional impairment from the 
scar is not separately ratable from the low back disability.  
In addition, it appears that the veteran is satisfied with 
the rating of 10 percent for the surgical scar.  Therefore, 
the Board will not address the issue of whether a rating in 
excess of 10 percent is warranted for the surgical scar.


FINDINGS OF FACT

1.  During the initial evaluation period prior to January 14, 
2004, the veteran's lumbar laminectomy scar was painful.

2.  At no time during the initial rating period, has there 
been ankylosis of the veteran's lumbar spine.

3.  The veteran's low back disability has not been productive 
of incapacitating episodes having a total duration of six 
weeks during any 12 month period.

4.  The veteran's right hip bone graft with degenerative 
joint disease is manifested by limitation of motion; during 
the period prior to January 14, 2004, flexion was not limited 
to less than 20 degrees but the veteran was unable to 
externally rotate his hip beyond 15 degrees; during the 
period on and after January 14, 2004, the disability has been 
manifested by limitation of motion without ankylosis.

5.  The veteran's right sciatica more nearly approximates 
moderate incomplete paralysis than moderately severe 
incomplete paralysis.

6.  The veteran's upper respiratory disease, variously 
diagnosed as rhinitis and sinusitis, has not been productive 
of any incapacitating episodes; neither polyps, greater than 
50 percent obstruction of the nasal passages on both sides, 
complete obstruction of the nasal passage on one side, 
crusting nor purulent discharge is shown.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of an injury of the lumbosacral spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2007).

2.  The criteria for a 10 percent rating for a lumbar scar 
have been met during the initial rating period prior to 
January 14, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2007).

3.  The residuals of a bone graft of the right hip with 
degenerative joint disease warrant a 30 percent rating for 
limitation of flexion and a separate 10 percent rating for 
limitation of external rotation during the period prior to 
January 14, 2004; the disability does not warrant more than a 
40 percent rating during the period beginning January 14, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5251, 
5252, 5253 (2007).

4.  The criteria for a rating of 20 percent, but not higher, 
for right sciatica are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2007).

5.  The criteria for an initial compensable rating for upper 
respiratory disease are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.31, 4.97 Diagnostic Codes 6510-
6514, 6522 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in October 2006.  Although this letter was mailed 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
September 2007.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
Social Security Administration records, private medical 
records, and pertinent VA medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to any of these 
disabilities.

Lumbar Scar

As noted above, the veteran has been granted a separate 10 
percent rating for a laminectomy scar from January 14, 2004, 
under Diagnostic Code 7804, which provides a 10 percent 
rating for a superficial scar if it is painful on 
examination.  Although the medical evidence for the period 
prior to January 14, 2004, does not describe the scar as 
painful or tender, such was confirmed on a VA examination on 
January 14, 2004.  In the Board's opinion, there is no reason 
to believe that the scar has not been painful or tender 
throughout the initial rating period.  Therefore, the Board 
concludes that the 10 percent rating under Diagnostic Code 
7804 is also warranted during the initial rating period prior 
to January 14, 2004.  This is the highest rating authorized 
under Diagnostic Code 7804.  The Board has considered whether 
there is any other basis for assigning more than a 10 percent 
rating for the scar during any portion of the initial rating 
period prior to January 14, 2004, but has found none.  In 
particular, the Board notes that the scar is not unstable and 
that any functional impairment from the scar is not separate 
and distinct from the functional impairment from the 
veteran's low back disability.






Low Back Disability and Right Sciatica

A.  Legal Criteria

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Under the criteria effective September 26, 2003, spinal 
fusion and intervertebral disc syndrome are to be evaluated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5241 and 5243 (2007).  Intervertebral disc 
syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

B.  Analysis

The veteran's low back disability has been assigned a 40 
percent rating throughout the initial rating period, and his 
right sciatica has been assigned a 10 percent rating 
throughout the initial rating period.

The service medical records and the post-service medical 
evidence consistently show that the veteran's low back 
disability has been manifested by limitation of motion 
without ankylosis.  All examinations have shown that he 
retains some useful motion of the thoracolumbar spine.  In 
addition, there is no contention or evidence showing that the 
veteran has experienced any incapacitating episodes of 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician.  Therefore, the disability does not warrant a 
schedular rating in excess of 40 percent on the basis of 
incapacitating episodes or functional impairment of the spine 
during any portion of the initial rating period.  In 
addition, the medical evidence does not show that the 
disability has been productive of neurological impairment in 
the left lower extremity so a separate rating for such 
impairment is not warranted.

With respect to neurological impairment in the lower 
extremities, the record reflects that during the pre-
discharge VA fee-based examination in August 2002, the 
veteran complained of pain shooting down his right leg.  Upon 
physical examination, he displayed a slight limp favoring his 
right foot.  Foot examination did not reveal any abnormal 
weight bearing.  The veteran had a positive straight leg 
raise test at 10 degrees.  The examiner concluded 
radiculopathy was present in the right leg.  Neurological 
examination revealed decreased sensation in the right leg, 
extending to the veteran's first and second digit of his 
right foot along the L4-5 distribution.  Leg strength was 
limited to 4+/5 in the right lower extremity in both proximal 
and distal muscle groups.  Reflexes were normal.

A January 2004 service examination report reflects that the 
veteran complained of chronic pain in his back and right hip.  
Prior surgery involving the L4-5 intervertebral space was 
discussed, and involvement of the veteran's L5-S1 
intervertebral space was also noted.  The veteran presented 
for his examination in a wheelchair and had difficulty 
changing clothes for the examination.

Upon physical examination, the veteran exhibited a marked 
pain reaction to twisting of his torso, which radiated from 
his back through his lower extremity.  The veteran reported 
pain in his lower extremity and paresthesia of his right 
foot, occurring in a stocking distribution.  No trophic 
changes or hair loss was observed in either lower extremity.  
Pulses were normal.  Lower extremity neurology studies 
revealed right leg hip flexor motor strength of 3+ out of 5.  
Right ankle extension was also 3+ out of 5.  Deep tendon 
reflexes were 2+ bilaterally and the plantar reflex was down 
going in both feet.  The veteran's sensation was described as 
subjectively diminished on the dorsum of the right foot from 
medially to laterally, including the first web space.  
Plantar surfaces were considered subjectively diminished on 
the right foot compared with the left.

March 2004 private treatment notes discuss the veteran's pain 
complaints and note unbearable foot pain, treated with 
Darvocet, Ibuprofen, and Altran.  The veteran contacted a 
private physician in April 2004 seeking a statement regarding 
his current physical condition and employability.  He 
complained of chronic back pain, radiating down his leg.  
Physical examination revealed decreased sensation over the 
inner right foot and hypersensitivity to touch.  No other 
signs of weakness, atrophy or neurological defects were 
observed.  The examiner found that the veteran's back pain 
would limit the veteran's ability to work, but did not 
discuss the affect his sciatica would have on employability.

A separate March 2004 private outpatient record is 
significant for a negative straight leg test, good muscle 
tone and strength bilaterally in the lower extremities.  Full 
reflexes were observed.  Decreased range of hip motion was 
noted at this time.

An April 2004 private outpatient report notes that reflexes 
were present and symmetrical.  Sensory examination revealed 
decreased sensation in the medial right foot and hyperalgesia 
of the right great toe.  Skin examination revealed no edema 
or shiny areas.  The veteran was diagnosed with chronic pain 
and radiculopathy.

In the May 2004 VA examination report, the veteran's right 
sciatica was also addressed.  The veteran continued to 
advance complaints of pain and neurological problems in his 
right lower extremity.  He described constant pain.  The 
veteran reported difficulty with sleeping and an inability to 
maintain a comfortable body position.  He said that he sleeps 
with a pillow under his legs.  He reported a decrease in 
sensation in his right leg as well, but his foot was 
characterized as hyperesthetic, with pain from movement and 
touching.

Upon physical examination, sensation was equal and normal in 
the lower extremities from the pelvis to the thighs.  Right 
side straight leg raise was limited to 12 degrees.  Deep 
tendon reflexes were +2 bilaterally at the knees and +1 at 
the right ankle, compared to +2 at the left ankle.  Sensation 
was equal and normal in the lower extremities from the pelvis 
to the thighs.  Hyperesthesia was noted on the posterior 
aspect of the right calf and the right foot showed 
hyperesthesia.  Pedal pulses were intact.  The veteran 
displayed a limp, favoring the right leg, and walked with a 
cane.  Uneven shoe wear was noted on the left shoe.

In May 2004, the veteran also had a private initial 
evaluation for his low back pain.  He described low back pain 
and right leg weakness and numbness, increasing in the past 
four months.  Pertinent medical history was then discussed.  
The veteran described his pain as unbearable, and noted that 
it wakes him up at night.  Physical examination revealed a 
steady but halting gait, with posture in a somewhat flexed 
position.  The veteran was not able to stand on his toes, but 
almost able to stand on his heels.  He had a positive 
straight leg test on the right, and a negative Hoffman's 
test.  Reflexes were reduced on the right at the patella to 
1+, compared to 2+ on the left.  Right leg strength was 
decreased to 3/5 and sensation was decreased in the S1 
dermatome with positive paresthesia in that dermatome as 
well.  Toes were down going bilaterally.  The veteran 
displayed decreased dorsiflexion.  He had no edema, 
deformities, calf tenderness, or erythema.

An August 2004 private electromyogram (EMG) revealed 
abnormalities.  Mild irritability and chronic reinervation 
patterns were noted about the right anterior tibial nerve.  
Right lower paraspsinals showed denervation.  The veteran was 
described as being poorly cooperative for motor testing, 
secondary to pain.  These findings were deemed consistent 
with L5 radiculopathy.

October 2004 private outpatient notes indicate the veteran 
was experiencing right lower extremity varicose vein disease.  
Based on his history, the examiner speculated the veteran 
might have reflex sympathetic dystrophy.  The veteran had a 
large bulging blue vein from the back of his knee and on down 
his leg.  The veteran had no clubbing, cyanosis, or edema, 
but had some discoloration in his right foot.  The examiner 
opined that the veteran's varicosities were referable to his 
disc problems and stockings were prescribed.

October 2005 private outpatient notes state that the 
veteran's right foot was warmer and had more mottled skin 
than the left foot.  Motor examination of the lower 
extremities was not reliable due to pain inhibition.  Sensory 
examination revealed a decrease at the L4-5 level, affecting 
the medial border of the foot.  The veteran had hyperesthesia 
involving the web space of the great toe, and decreased 
sensation on the lateral border of the foot.  He had a 
positive right straight leg raise test at 70 degrees.  Based 
on this, he was diagnosed with post laminectomy pain syndrome 
and possible reflex sympathetic dystrophy.

March 2006 notes from this same group of private physicians 
note the veteran's complaints of continued pain and swelling 
of his right leg below the knee.  Physical examination did 
not reveal any areas of increased warmth on the right leg.  
Right calf circumference was 37.5 and the left was 36.5.  
Phalen's and Tinel's signs were both negative.  Probable 
reflex sympathetic dystrophy was indicated.

The evidence does not confirm that the veteran has any 
neurological impairment in his left lower extremity.  It does 
show that he has right sciatica characterized by pain, with 
some loss of motor and sensory function.  In addition, some 
of the more recent evidence suggests the neurological 
disability affects the veteran's right leg by causing some 
swelling, although the exact manifestations vary.  This 
disability can be characterized as moderate in degree, as 
opposed to merely mild.  Accordingly, a rating increase to 20 
percent is supported by the evidence and, to this extent, the 
veteran's appeal is allowed.

The Board notes that there is no evidence of marked muscle 
atrophy and the evidence does not show sufficient motor and 
sensory impairment to more nearly approximate the moderately 
severe impairment required for a rating in excess of 20 
percent.  For example, while probable reflex sympathetic 
dystrophy is noted in private records from March 2006, the 
veteran's right calf was only 1 centimeter larger in 
circumference than his left.  Prior notes from March 2004 
note good muscle tone, and the veteran's May 2005 VA 
examination noted normal reflexes at the knees and 
diminished, but present reflexes at the ankles.  The 
objective findings in the August 2004 EMG report indicate 
only mild irritability and chronic reinervation pattern.  

Although the Board has considered the veteran's contentions 
regarding the extent of his sciatic problems, for the reasons 
stated above, the Board finds that a rating in excess of 20 
percent is not in order.  

Consideration has been given to assigning staged ratings for 
the veteran's low back disability and right sciatica; 
however, at no time during the period in question has the low 
back disability warranted more than a 40 percent rating or 
the right sciatica warranted more than a 20 percent rating .  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Right Hip Bone Graft with Degenerative Arthritis

A.  Legal Criteria

The RO initially assigned the veteran a 10 percent rating for 
degenerative joint disease of the hip, by April 2003 rating 
decision.  Then, by rating decision of October 2005, the RO 
assigned the veteran a 30 percent rating for his right hip 
status post bone graft with degenerative joint disease for 
the period prior to January 14, 2004, and a 40 percent rating 
thereafter.  These ratings were assigned under Diagnostic 
Codes 5010 and 5252.  

Diagnostic Code 5010 simply directs that Diagnostic Code 5003 
(degenerative arthritis) should be used.  Diagnostic Code 
5003 provides that degenerative arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  

Limitation of motion of the thigh is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253 (2007).  
Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  Limitation of flexion of the thigh to 20 degrees 
warrants a 30 percent evaluation, and limitation of flexion 
to 10 degrees warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5252.  Where there is limitation of 
abduction to the point at which the claimant cannot cross his 
legs, a 10 percent evaluation is warranted.  Where there is 
limitation of abduction of the thigh with motion lost beyond 
10 degrees, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.

B.  Analysis

At the outset, the Board notes that at no time during the 
appeal period has the evidence shown ankylosis of the right 
hip, a flail hip joint, or impairment of the veteran's right 
femur.

At the veteran's August 2002 VA fee-based examination, he 
complained of pain in the area where a bone graft was taken 
in conjunction with his prior spine fusion procedure.  He 
said this pain was aggravated by forward motion when he bends 
at the waist.

Upon physical examination, the veteran was observed walking 
with a slight limp favoring his right foot.  His leg length 
was measured as 97 centimeters on the left and 99 centimeters 
on the right.  The veteran's feet did not reveal any abnormal 
weight bearing.  The hip appeared to be within normal limits, 
but there was point tenderness to palpation along the 
anterosuperior iliac spine.  The veteran could flex the hip 
to approximately 20 degrees, extend to 10 degrees, abduct to 
20 degrees, externally rotate to 15 degrees, and internally 
rotate to 20 degrees.  He was diagnosed with "residual of 
minimal degenerative joint disease and pain on graft site."

In consideration of the fact that a 30 percent rating for 
limitation of flexion has been assigned during the period 
when this examination was conducted, these examination 
findings do not support a higher 40 percent rating under 
Diagnostic Code 5252 because flexion is only limited to 20 
degrees, not 10 degrees.  Likewise, the veteran did not 
display a limitation of extension that would warrant a 10 
percent rating under Diagnostic Code 5251.

In a January 2004 service examination, the veteran again 
complained of pain about his iliac crest.  He said that he 
had had right hip pain since his May 2001 spine surgery.  The 
veteran's pelvis was stable to compression and distraction.  
Axial load was noted to cause some pain in the low back and 
right lower extremity.  Upon range of motion testing, the 
veteran displayed a marked pain response with any movement of 
his right hip, abduction was limited due to pain at 
approximately 20 degrees, internal rotation was limited to 
neutral, external rotation was limited to 30 degrees.  These 
ranges were all considered limited by pain.  The veteran was 
diagnosed with myofascial pain associated with his right 
iliac crest.

The evidence at this time would not support a higher rating 
than the maximum 40 percent rating for loss of flexion 
assigned.  The veteran did not show limitation of abduction, 
adduction, or rotation that would warrant assignment of a 
rating under applicable diagnostic codes at the time of the 
January 2004 examination.  However, the August 2002 fee-based 
examination disclosed an inability to externally rotate 
beyond 15 degrees, which correlates with the criterion in 
Diagnostic Code 5253 that provides a 10 percent rating for an 
inability to toe-out the affected leg beyond 15 degrees.  
While this limitation had apparently resolved by the time of 
the veteran's January 14, 2004, private examination, where 
his external rotation range expanded to 30 degrees, a 10 
percent evaluation for a limitation of external rotation of 
the right thigh is warranted under Diagnostic Code 5253 for 
the initial rating period prior to January 14, 2004.  A 
higher evaluation is not available under this Diagnostic Code 
for rotational problems based on the August 2002 examination 
findings and the evidence does not support the maximum 20 
percent rating under this criterion for limitation of 
abduction because the veteran's range of motion in August 
2002 was greater than 10 degrees.

March 2004 private outpatient notes indicate the veteran had 
a reduced range of hip motion secondary to pain.  He had good 
muscle tone and strength bilaterally and was diagnosed with 
chronic lumbar pain.  .

At the time of the veteran's May 2004 VA examination, he 
complained of constant pain from his low back through his 
right foot.  He used a cane and had difficulty bearing weight 
on his foot.  Specific to the hip, the veteran reported pain 
at the iliac crest, induced by flexing his back and 
distinguishable from his radicular pain.  He said this pain 
was not a life limiting factor.

Upon physical examination, the veteran was noted to ambulate 
with a limp favoring the right leg.  His boots revealed 
disproportionate wear on the lateral aspect of his left heel.  
The veteran was diagnosed with iliac crest pain at this time.

The Board has also considered the DeLuca factors set out 
above.  In a November 2002 addendum to the veteran's fee-
based examination, the pain was noted to begin at 20 degrees 
on active and passive ranges of motion.  That is the same 
limitation as noted in the original examination report.  
Regardless, physical examinations of the veteran conducted 
during the appeal period, such as is noted in the veteran's 
March 2004 private outpatient record, show good muscle tone 
bilaterally.  An August 2005 VA orthopedic examination notes 
no measurable thigh atrophy.  The January 2004 service 
examination report specifically states that the veteran's 
range of motion was limited by pain, so pain is factored into 
those findings.  The November 2002 addendum to the fee-based 
examination report also notes that the limitation of flexion 
figure expressed in the August 2002 examination report was 
due to pain at that point.

Thus, even when considering DeLuca factors, the findings from 
the medical records do not support higher evaluations.

For the reasons stated above, the Board finds that a separate 
10 percent rating is warranted for limitation of external 
rotation of the thigh for the period prior to January 14, 
2004, but that no additional increased rating is warranted 
under Diagnostic Codes 5251-5253.  




Upper Respiratory Disability

A.  Legal Criteria

A 30 percent rating is assigned for allergic or vasomotor 
rhinitis with polyps.  A 10 percent rating is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

Under the general formula for rating various types of 
sinusitis, a noncompensable evaluation is warranted if the 
sinusitis is detected by X-ray only.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or if there are three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  38 
C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.

B.  Analysis

Service medical records show that when the veteran was seen 
on an outpatient basis in October 2001, he was diagnosed with 
chronic sinusitis and noted to have had little relief from 
topical Flonase.  The veteran complained of severe nasal 
obstruction, with right side symptoms only.  The examination 
disclosed a severe, right-sided deviation of the nasal 
septum.  The veteran had no polyps and his mucosa was normal.  
Prior computed tomography (CT) study showed that the veteran 
had opacification of right frontal and ethmoid sinus 
passages, along with some blocking.  He also had thickening 
of his right maxillary sinus.  He was diagnosed with a grade 
1 hypoplasac right maxillary sinus and chronic sinusitis.

In December 2001 and June 2002, the veteran again complained 
of sinus problems.  The December 2001 notes indicate the 
veteran's mucosa was well healed.  

The veteran was afforded a pre-discharge, fee-basis VA 
examination in August 2002.  The veteran described 
intermittent discomfort with seasonal allergic rhinitis, with 
the onset of right-sided facial pain in January 2002.  He 
reported that he was scheduled for surgery, but the surgery 
was cancelled due to excessive nosebleeds.

Upon physical examination, some obstruction of the nares was 
found, bilaterally.  The obstruction was approximately 20 
percent on the left and 20 percent on the right.  His sinuses 
were mildly tender bilaterally in the maxillary areas.  No 
tenderness was appreciated upon deep palpation of the frontal 
sinuses.  No purulent discharge was noted at that time.

Notes from a January 2004 service examination state that the 
veteran had an essentially normal ear, nose and throat 
examination.

In a May 2004 VA examination, the veteran's pertinent medical 
history was discussed.  He complained of sinus pain in the 
orbital area over the right cheek.  He described poor 
drainage, which caused headaches.  He used Sudafed, and said 
that when his sinuses do drain, the drainage is brownish and 
mucoid.  The veteran described headaches at a frequency of 
once per week.  

Upon physical examination, the veteran's septum was described 
as slightly deviated to the right.  His nasal and buckle 
mucosa was clear and there was no evidence of recent bleeds.  
He was diagnosed with chronic sinusitis in his right 
maxillary with poor drainage in the right ethmoid air cells 
and apparently intermittent sinusitis in the sphenoid areas.

A June 2004 private outpatient record notes the veteran's 
complaints of head congestion for one week, with pressure in 
the bridge of nose and a cough.  The veteran reported green 
nasal discharge and yellow sputum.  Objective examination 
revealed ethmoid sinus tenderness and he was diagnosed with 
ethmoid sinusitis.  November 2005 private outpatient notes 
include the veteran's reports of "wicked" headaches five days 
per week.  He reported failed sinus surgery in 2002, aborted 
secondary to bleeding.  He also gave a history of known 
polyps, nasal obstruction and loud snoring.  Physical 
examination at this time revealed a deviated nasal septum but 
an otherwise negative examination.  The veteran was diagnosed 
with sinusitis.

The only objective evidence of any obstruction of the nasal 
passages is the report of the August 2002 examination showing 
20 percent obstruction on both sides.  Although the veteran 
has reported a history of polyps, none of the medical 
evidence shows that he has been found to have a polyp.  
Therefore, a compensable rating is not warranted under 
Diagnostic Code 6522.

There is also no medical evidence showing any incapacitating 
episodes of sinusitis necessitating prolonged antibiotic 
treatment.  In addition, with respect to non incapacitating 
episodes of sinusitis, the Board notes that none of the 
medical evidence shows that the veteran has been found to 
have purulent discharge or crusting.  Therefore, a 
compensable rating is not warranted under the general formula 
for rating sinusitis.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson, 
supra.

Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required recent hospitalization for any of the  service-
connected disabilities at issue and that the manifestations 
of each are contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from upper respiratory disability would be to a compensable 
degree or that the average industrial impairment from the 
other disabilities would be in excess of that contemplated by 
the assigned evaluations, to include the ratings granted 
herein.  Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a separate 10 percent rating for a lumbar scar 
during the initial rating period prior to January 14, 2004, 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.

The Board having determined that residuals of a right hipbone 
graft with degenerative joint disease warrant a 30 percent 
rating for limitation of flexion and a separate 10 percent 
rating for limitation of external rotation during the initial 
rating period prior to January 14, 2004, and a single 40 
percent rating on and after January 14, 2004, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits. 

Entitlement to a 20 percent rating for right sciatica is 
granted throughout the initial rating period, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to a higher initial rating for low back 
disability is denied.

Entitlement to an initial compensable disability rating for 
an upper respiratory disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


